Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 16 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-2 and 4-5 of  receive one or more data elements associated with user data of a user from one of a plurality of sources (limitation 1); create one or more tokens based on the user data (limitation 2); vend the user data to one of a plurality of parties utilizing the one or more tokens (limitation 4), and compensate the user for vending the user data, wherein the data is accessible from the secure location utilizing an indicator included in the one or more tokens (limitation 5) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).
  Independent claim 16, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..) to perform abstract steps/limitations 1-2 and 4-5 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..).  Further, limitation 1 of “receives one or more data elements……” via a processor is merely receiving data/gathering data, which is considered as “insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.  Next, limitation 3 of “store the user data in a secure location” is merely storing data, which is also considered as ““insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.   Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., i.e., a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Independent claim 16 (step 2B):  The additional element in claim 16 (i.e., a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-2 and 4-5 mentioned above.   Further, limitation 1 of “receives one or more data elements……” via a processor is merely receiving data/gathering data, which is considered as “insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.  Next, limitation 3 of “store the user data in a secure location” is merely storing data, which is also considered as ““insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.  
When revaluating the additional limitations/steps 1 and 3 of data gathering/receiving data and storing data mentioned above in step 2B here, these data gathering/receiving data and storing data limitations are also well-understood, routine and conventional activities.  The use of generic computer to receive data/gather data and store data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Thus evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 1 and claim 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 1 and  a system claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as the system claim(s) 16.  The components (i.e., a plurality of electronic devices executing a data application, the data application….; the plurality of electronic devices executing the data application through one or more networks…) described in independent claim 11 add nothing of substance to the underlying abstract idea.  They are merely using a tools to implement the identified abstract idea and/or are general link to technological environment.  Thus, are not significantly more than the identified abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-10, 12-15 and 17-20 are merely add further details of the abstract steps/elements recited in claims 1, 11 and 16 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-10, 12-15 and 17-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and XXX are rejected under 35 U.S.C 102(b) as being anticipated by Pead; (US 2018/0144153 A1):
5.	Independent claims 1, 11 and 16:  Pead teaches a method and system for for monetizing user data, comprising: 
receiving one or more data elements associated with user data of a user from one of a plurality of sources {At least paras 0043-0045 in context with examples in fig. 6 paras 0089-0100 and fig. 8 paras 0103-0111.  Also see para 0026-0027, fig. 3 para 0059, fig. 4 para 0080-0081 and especially fig. 9 especially paras 0117-0120};
 creating one or more tokens based on the user data {At least para 0032, fig. 6 especially para 0059, fig. 4 especially para 0081, fig. 9 especially paras 0119-0120} ; 
storing the user data in a secure location (e.g., secure database in fig. 1 para 0042, in fig. 4 para 0082, in fig. 6 para 0095, in fig. 8 para 0109 and in fig. 9 para 0118-0119};
vending the user data (para 0034, fig 9 para 0123-0124) to one of a plurality of parties (e.g., third party providers in fig. 9 paras 0120-0124) utilizing the one or more tokens (e.g., security token in fig. 9 para 0120 and para 0032), wherein the user data is accessible from the secure location utilizing an indicator (e.g., a private key, publish key in paras 0032, 0048, 0071, 0081, 0119-0120 and 0125) included in the one or more tokens {At least paras 0029-0034.  See example in At least fig. 9 especially paras 0120-0124.  Also see paras 0032-0034}; and 
compensating (e.g., promotion, discount or another offer, in exchange for user information in at least para 0036) the user for vending the user data {At least paras 0034-0036 especially para 0036 in context with example in fig. 9 especially paras 0120-0124.  Also see paras 0056-0057}.
6.	Claim 2:  Pead teaches the claimed invention as in claim 1.  Pead further teaches generating an advertisement (e.g., offer) specifically for the user utilizing the user data, wherein the user is an individual {At last para 0034}, family, group, corporation, or entity. 
7.	Claims 3, 12 and 17:  Pead teaches the claimed invention as in claims 1, 11 and 16 respectively.  Pead further teaches wherein receiving the one or more data elements includes receiving initial data elements including the one or more data elements {At least paras 0082, 0101, 0110}, modifying the one or more data elements {At least paras 0085-0087, 0110, 0102}, updating the one or more data elements (At least paras 0085-0087, 0110, 0102), and verifying the one or more data elements {At least para 0086-0088}.   
8.	Claim 4:   Pead teaches the claimed invention as in claim 1.  Pead further teaches
 wherein the user data is vended utilizing a portion (e.g., private key ) of the one or more tokens {At least paras 0032, 0048, 0071, 0081,  0120 and 0125}. 
9.	Claim 5:  Pead teaches the claimed invention as in claim 1.  Pead further teaches
 wherein the one or more tokens (e.g., publish key stored in secure database of the blockchain in fig. 9 para 0120, 0071, 0081) represent blockchain tokens {At least paras 0071, 0081, fig. 9 paras 0119-0120, 0125}.
10.	Claim 6:  Pead teaches the claimed invention as in claim 1.  Pead further teaches wherein a token is created for each unique data set associated with the user data {At least paras 0126, 0119}. 
11.	Claim 7:  Pead teaches the claimed invention as in claim 1.  Pead further teaches
wherein the indicator is an encrypted hash {At least paras 0032, 0048, 0071, 0081, 0119-0120 and 0125}.
12.	Claims 13, 18 and 19:  Pead teaches the claimed invention as in claims 11 and 16 respectively.  Pead further teaches wherein the user data is vended utilizing a fraction (e.g., a portion of the token e.g., private key/publish key) of the one or more tokens (para 0048, see token 124 can be a combination of key, password, passphrase, pseudo-random output…etc.), wherein the one or more tokens (e.g., publish key) represent blockchain tokens, and wherein the indicator (e.g., private key/publish key) is an encrypted hash {At least paras 0032, 0048, 0071, 0081, 0119-0120 and 0125}. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pead; (US 2018/0144153 A1); in view of Leekley; (US 2019/0087844 A1): 
14.	Claims 8 and 15:  Pead teaches the claimed invention as in claims 1 and 11.  Pead further teaches a blockchain controlling utilization of the user data {At least fig. 9 paras 0117-0124}.  However, Pead does not explicitly teach the underlined features: “creating a smart contract controlling utilization of the user data”.    
	Leekley teaches creating a smart contract controlling utilization of the user data {At least fig. 1 para 0049}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “a blockchain controlling utilization of the user data” of Pead to include “creating a smart contract controlling utilization of the user data”, taught by Leekley.  One would be motivated to do this since using smart contracts allows parties to carry out transactions and agreements without the need for an intermediary, legal system, or external enforcement mechanism, and thus, cutting out any fees owed to these third parties while promoting frictionless transactions.
15.	Claims 9-10, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pead; (US 2018/0144153 A1); in view of Simons; (US 2019/0342095 A1): 
16.	Claims 8 and 15:  Pead teaches the claimed invention as in claims 1 and 11.  Pead does not explicitly teach the underlined features: “creating a smart contract controlling utilization of the user data”. 
17.	 Claims 9, 14 and 20:  Pead teaches the claimed invention as in claims 1, 11 and 20.  Pead further teaches validate request for a transaction associated with the vending; and ensures secure utilization of the user data {At least paras 0120-0124, 0129, 0032}.  However, Pead does not explicitly teach the underlined features: “generating a timestamp for a transaction associated with the vending; and storing transaction information including the timestamp”.
	Simons teaches generating a timestamp for a transaction associated with the vending; and storing transaction information including the timestamp {At least para 0041 in context with para 0022, fig. 2 especially para 0062 and fig. 3 especially para 0069}.  Simons also teaches ensures secure utilization of the user data (already taught by Pead above) {At least in para 0022, fig. 2 paras 0052-0062 and fig. 3 paras 0063-0069, also claims 1-9} 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “validate request for a transaction associated with the vending; and ensures secure utilization of the user data” of Pead to include “generating a timestamp for a transaction associated with the vending; and storing transaction information including the timestamp”, taught by Simons.  One would be motivated to do this in order to record/ keep track of the transaction with more details to enhance integrity and security.    
18.	Claim 10:    Pead teaches the claimed invention as in claim 1.  Pead further teaches wherein the compensating comprises receiving offer (e.g., promotion, discounts) from the one of the plurality of parties to access the user data utilizing the one or more tokens {At least 0034-0036}.  However, Plead does not explicitly teach the underlined feature: “wherein the compensating further comprises: receiving payments from the one of the plurality of parties to access the user data utilizing the one or more tokens”.
	Simons teaches receiving payments (e.g., currency based such as monetary compensation, cryptocurrency in para 0068) from the one of the plurality of parties to access the user data utilizing the one or more tokens {At least para 0068, 0022 in context with fig 3 paras 0064-0067}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the compensating comprises receiving offer (e.g., promotion, discounts) from the one of the plurality of parties to access the user data utilizing the one or more tokens” of Pead to include “receiving payments (e.g., currency based such as monetary compensation, cryptocurrency) from the one of the plurality of parties to access the user data utilizing the one or more tokens”, taught by Simons.  One would be motivated to do this in order to enrich the source of reward/compensation to the user for accessing the user data.  This in turn would enhance the user experience and satisfaction.   


Prior Art that is pertinent to Applicant’s disclosure
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simons; (US 2019/0342095 A1), wherein teaches receiving one or more data elements associated with user data of a user from one of a plurality of sources; creating one or more tokens based on the user data; storing the user data m a secure location: vending the user data to one of a plurality of parties utilizing the one or more tokens, wherein the user data is accessible from the secure location utilizing an indicator included in the one or more tokens and compensating the user for vending the user data in at least Abstract, para 0016-0022, 0034-0046, figs 2-3 paras 0050-0069 and claims 1-9.  Also, Sweeney et al; (US 2021/0192075 A1), wherein teaches advertisers/third party providers compensate/reward the users in exchange for accessing user data in the blockchain system in at least paras 0084-0085, 0088, fig. 13 paras 0096, 0103 and 0178.  Furthermore, see Marlin et al; (US 2019/0347442 A1), wherein teaches advertisers/third party providers compensate/reward the users in exchange for accessing user data in the blockchain system in at least in fig. 6 para 0039, fig. 14 para 0046.  In addition, see Postrel; (US 2019/0019208 A1) teaches the mentioned features in at least Abstract, para 0002.     
 Further see other reference in PTO-892 form.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681